   8:20-cv-00350-RGK-PRSE Doc # 8 Filed: 10/20/20 Page 1 of 1 - Page ID # 22




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WALTER EUGENE ADAMS,                                          8:20CV350

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

U.S. DEPARTMENT OF VETERANS
AFFAIRS,

                     Defendant.


       On September 14, 2020, the court ordered Plaintiff to pay the $400.00 filing
and administrative fees or file a request for leave to proceed in forma pauperis within
30 days or face dismissal of this action. (Filing 6.) To date, Plaintiff has not paid the
fees, submitted a proper request for leave to proceed in forma pauperis, or taken any
other meaningful action in this matter.1

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 20th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge

      1
        A supplemental pleading filed on September 18, 2020 (Filing 7), does not
address the non-payment issue.
